The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Page 1, line 15, note that --of electromagnetic waves-- should be inserted after “transmission” for an appropriate characterization. Page 1, line 23 and page 5, line 18, note that the recitations of “is not easy to spread” should be respectively rewritten for idiomatic clarity, at these instances. Page 2, in the heading therein, note that --OF THE INVENTION-- should be inserted after “SUMMARY” for consistency with PTO guidelines. Page 2, line 18 and page 6, lines 2 & 3, note that --region-- should be inserted after “one” and “other”, respectively at these instances for an appropriate characterization. At all occurrences throughout the specification (e.g. pages 4, 6, 8, 9, etc.), note that the recitation of “embodiment 1” and “embodiment 2” should be respectively rewritten as --(a/the) first embodiment-- and --(a/the) second embodiment-- for appropriate characterizations at appropriate instances. Page 4, in the heading therein, note that --DETAIL-- should be inserted prior to “DESCRIPTION” for consistency with PTO guidelines Page 5, line 2, note that the term “clearly” should be rewritten as --clear-- for idiomatic clarity; line 22, note that it is unclear what characterizes the recitation of “meets a communication index” and thus appropriate clarification is needed. Page 6, line 17, it is noted that --of the closed regions-- should be inserted after “inside” for an appropriate characterization. Pages 6-9, note that for the collective descriptions of FIGS. 2a, 2b & 2c and the collective descriptions of FIGS. 3a, 3b & 3c, note that such descriptions should reference appropriate reference labels in such descriptions to the corresponding drawing in which such reference label appears for clarity and completeness of description. Note that the reference label “Cable”, appearing in each of FIGS. 2a, 2b, 2c, 3a, 3b & 3c, need to be corresponding described in the specification description of these drawings for clarity and completeness of description.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8; 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1, 9, note that it is unclear whether the reference to “a copper wire” being associated with “each layer” would be an accurate characterization of this aspect of the invention, especially since the term “wire” has a particular connotation in the art (i.e. typically a thin conductive structure) that does not appear consistent with use with the term “layers” (i.e. a layer typically has a wide or broad surface) and thus appropriate clarification is needed.
In claims 1, 9, note that it is unclear how “first and second closed regions”, as recited herein relate to “a closed region”, as recited earlier in thee claims (i.e. the first and second closed regions are a part of the closed region, the first and second closed regions are separate and distinct from the closed region, etc.) and thus appropriate clarification is needed.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2; 7, 8; 9, 10, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram et al (‘061) in view of Ma et al. 
Sunduram et al (i.e. Fig. 1) discloses a multi-layered printed circuit board configured for use with a surface wave excitation, comprising: a stacked multiple layer PC structure (i.e. layers 102, 104, 106, 108, 110, 112, 114, 116) having at least five layers, wherein each layer comprises a pre-preg layer having copper traces formed thereon (i.e. corresponding to copper wires) as described in paragraph [0016]; a surface wave cable (i.e. SWC 535) connects with a transmission line (i.e. conductor feed 540) disposed within the stacked multiple layer PCB structure, as depicted in related Fig. 5. However, Sundaram et al does not disclose the particulars of the transmission line arrangement disposed within the multiple layer PCB structure, as claimed.
Ma et al discloses a single wire transmission line arrangement capable of operation with surface wave excitation, comprising: a PCB arrangement having a transmission line (i.e. microstrip line MSL) disposed therein that is electrically connected with the single wire line (e.g. see Fig. 3). As evident from Figs. 1 & 2, the transmission line includes the microstrip line (e.g. MSL 202) sandwiched on opposite sides thereof by a tapered notch (i.e. 210) formed in a ground plane (i.e. 206) that forms closed regions and thus provides for impedance matching of signals being coupled between the transmission line and the single wire line.
Accordingly, it would have been obvious in view of the references, taken as a whole, to have modified the generic transmission line arrangement disposed within the PCB of Sundaram et al with a specific type of transmission line arrangement such as exemplarily taught by Ma et al. Such a modification would have been considered an obvious substitution of art recognized equivalent transmission line arrangements usable with surface wave excitation, especially since the generic nature of the transmission line arrangement in Sundaram et al would have suggested that any equivalent transmission line arrangement (e.g. such as a microstrip line with a tapered notch, as exemplarily taught by Ma et al) would have been usable, thereby suggesting the obviousness of such a modification. Moreover, note that use of a transmission line arrangement having a mircrostrip line with a tapered notch would have provided the obvious benefit of impedance matching of signals in a surface wave excitation configuration, thereby further suggesting the obviousness of such a modification.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee